Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 12/29/2020, in response to the rejection of claims 1-14 from the non-final office action, mailed on 10/06/2020, by amending claims 1-3, 5, 9; canceling claims 6-7; and adding new claims 21-23, is acknowledged and will be addressed below.

Election/Restrictions
Claims 15-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Information Disclosure Statement
The references cited by applicants in the information disclosure statement filed 12/21/2020 and 03/18/2021, have been made of record.  The Examiner has considered the additional 1,082 voluminous references. As discussed in the previous OA, the examiner points out that the statement filed may not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, 

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “the process gas flow” in “a gas control system constructed and arranged to control the process gas flow from a source pipe” of Claim 1 should be “a process gas flow” or “a flow of the process gas”.

(2) The “wherein the gas injector system comprises a first and second injectors” of Claim 1 should be the “wherein the gas injector system comprises first and second injectors” OR “wherein the gas injector system comprises a first injector and a second injector”. 

Appropriate correction is required.

Claim interpretation
(1) 35 U.S.C. 112(f):
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
-a. The “gas control system” of Claim 1, because of the generic placeholder “system”.
-b. The “gas flow measurement device” of Claim 5, because of the generic placeholder “device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For instance;
-c. The “gas control system” of Claim 1 will be examined inclusive of a valve, disclosed in the applicants’ specification (paragraph [0046] of the published instant application).
-d. The “gas flow measurement device” raise 112 issue below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

This application also includes one or more claim limitations that use the word “means” or “step” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 -e. The “gas injector system” of Claim 1, because it recites sufficient structure, “injector”.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

(2) In regards to the “the gas control system is constructed, arranged, and/or programmed to provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors” of Claim 1, and further similar limitations of Claims 2-3;
First, The term “same” and “process” define an identity of the gas, thus it does not add a patentable weight to the claimed apparatus, which is “injectors”, in other words, use of same gas or different gas in the gas injector and further use of reactive gas or inert gas in the gas injector does not make the claimed injector differentiated from a gas injector of a prior art, rather it is an intended use of the apparatus, see the MPEP citations below.
Consequently, when an apparatus of prior art has a gas injector, the gas injector is sufficient to meet the claim.

Second, the claim does not recites a detailed structure of the gas control system (valve), therefore, the claimed function “provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors” can be obtained by multiple ways, such as:
 -a. by use of two injectors and two valves respectively coupled to the injectors in the branched pipes, in other words, when one valve is closed and the other valve is open, the same gas can be flowed through the injector having open valve while 
-b. by use of three way valve in the branched pipes.
Both cases clearly reads into the current claims.

Further note, the claim defines an operational procedure obtained by use of two gas injectors and gas control system (such as valve), thus it also does not add patentable weight to the claimed apparatus, which is the two injectors coupled to the valve. In the apparatus claims, use of the apparatus simultaneously or at different time, does not make the claimed apparatus differentiated from an apparatus of a prior art, because it is an intended use of the apparatus, see the MPEP citations below.
Consequently, when an apparatus of prior art has at least one of the “a” or “b” structure above, it is considered the gas injectors are clearly capable of being operated simultaneously or at different time via the valve structure.

Still furthermore, the “wherein the gas control system is constructed, arranged and/or programmed to switch the flow of process gas from said one of the first and second injector to the other of the first and second injectors” of Claim 2, and “wherein the gas control system is constructed, arranged and/or programmed to restrict the flow of the process gas from the source pipe to said one of the first and second injector after switching the flow of process gas from said one of the first and second injector to the other of the first and second injectors” of Claim 3 also defines an operation and 

(3) The “the gas control system is constructed and/or programmed to switch if the flow of process gas becomes lower than a certain threshold value” of Claim 5 is also intended use of an apparatus, because it defines an operational procedure by use of the valve and a gas flow measurement device.
Consequently, when an apparatus of prior art has a gas control system and a gas flow measurement device, the gas control system is clearly capable of performing the procedure, as recited. 
  
MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) See the item (1) of 112 2nd paragraph below.

Claims 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “gas flow measurement device” of Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Further, the disclosure merely repeats the same language and is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(4) The term “substantially” of Claims 8 and 11 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation will be examined inclusive of dictionary meanings such as “being largely but not wholly that which is specified”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 USC102(a)(1) as being anticipated by Crawley et al. (US 5871586, hereafter ‘586).
Regarding to Claim 1, ‘586 teaches:

Reaction chamber 5 (Fig. 2, line 6 of col. 4, the claimed “comprising: a reaction chamber”);
The susceptor 2, which a substrate 4 (in the form of one or more wafers) is placed (lines 40-42 of col. 3, the claimed “a substrate holder constructed and arranged to hold at least one substrate in said reaction chamber”);
cylindrical liner 6 in the reactor (line 53 of col. 3, note Fig. 2 shows the liner top is closed by the injector assembly 8, and Fig. 11 shows the liner is open at a lower end for gas exhaust, see exhaust restriction 54, the claimed “a liner constructed and arranged to extend in the interior of the reaction chamber along the walls of the reaction chamber, wherein the liner comprises a substantially cylindrical wall having a liner opening at a lower end and a top closure at a higher end, the liner being substantially closed above the liner opening for gasses”);
A means of introducing the carrier and precursor gases into the reactor chamber 5 (lines 5-6 of col. 4, note see the injector assembly 8), and a means may be provided (not shown) to introduce a small flow of purging gas such as inert gas or hydrogen between the liner 6 and the reactor walls 1 (lines 54-56 of col. 3, note use of the valve in the gas supply is commonly known in the art, see Figs. 18-22 of US20020076507 and further a gas source bottle intrinsically has a valve to open and close, thus the valve attached on the gas bottle also clearly reads into the gas control system, the claimed “a gas injector system constructed and arranged to provide a process gas to the interior of the liner and to provide a purge gas to a space between the liner and the reaction 
The injector assembly 8 includes (i) a first inlet 27 which is in communication with a gallery 28 in the injector assembly 8 which in tum communicates with the first chamber 16 (see FIG. 2) and (ii) a second inlet 29 which communicates with a gallery 30 in the injector assembly 8 which in turn communicates with the second chamber 18 (see FIG. 4). The first inlet 27 is for a first precursor (e.g. ammonia) and carrier gas and the second inlet 29 is for a second precursor (e.g. trimethyl or triethyl gallium) and carrier gas (lines 49-58 of col. 4, note as discussed in above, each inlet is coupled to each valve, thus gas flow control by opening one valve while closing the other valve can be obtained, see the claim interpretation above, the claimed “wherein the gas injector system comprises a first and second injectors connected to the source pipe and the gas control system is constructed, arranged, and/or programmed to provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors”);
a means may be provided (not shown) to introduce a small flow of purging gas such as inert gas or hydrogen between the liner 6 and the reactor walls 1 (lines 54-56 of col. 3, the claimed “and a purge gas nozzle disposed in the space between the liner and the reaction chamber”).

Regarding to Claims 2-3,
The apparatus of ‘586 has two gas injectors and two valves, thus they are capable of controlling flow into each injector by controlling the valve, see the claim the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 2, and “wherein the gas control system is constructed, arranged and/or programmed to restrict the flow of the process gas from the source pipe to said one of the first and second injector after switching the flow of the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 20090087964, hereafter ‘964) in view of Itoh et al. (US 20120216743, hereafter ‘743).
Regarding to Claim 1, ‘964 teaches:
Substrate processing apparatus (title, the claimed “A substrate processing apparatus”);
Process tube 203 (Fig. 1, [0025], the claimed “comprising: a reaction chamber”);
The boat 217 ([0025], the claimed “a substrate holder constructed and arranged to hold at least one substrate in said reaction chamber”);
Inner tube 204 ([0025], note Figs. 2-3 shows the inner tube 204 opens at both upper and lower ends, the claimed “a liner constructed and arranged to extend in the 
The gas supply system 232 has nozzles 41 to 44 ([0035], note Fig. 1 shows each of the nozzle 41-44 is respectively connected to each of the piping parts 70-73 and also connected to each of the piping parts 83-86, therefore, the piping parts each coupled to nozzles 41-44 are also gas injectors, the claimed “a gas injector system constructed and arranged to provide a process gas to the interior of the liner”);
Valves 132-136, valves 156-160, valves 151-155 ([0038], note through open/close function, the valves intrinsically have the function of selectively supplying to corresponding piping parts from pipe coupled to a gas source, such as cleaning gas and inert gas, the claimed “and provided with a gas control system constructed and arranged to control the process gas flow from a source pipe”);
Now, the inner wall of the nozzle 41 is assumed to be cleaned. In this case, the air valve 151 is opened, and the air valves 152 to 155 are closed... Thus, in this case, the cleaning gas is supplied to a gas input port (base end portion) of the nozzle 41… As a result, in this case, the inner wall of the nozzle 41 is cleaned and the over-etching of the inner walls of the nozzles 42 to 45 are prevented. When a cleaning object is switched to the nozzle 42 from this state, the air valve 152 is opened this time, and the air valves 151, and 153 to 155 are closed… Thus, in this case, the cleaning gas is supplied to the gas input port of the nozzle 42… As a result, in this case, the inner wall of the nozzle 42 is cleaned, and the over-etching of the inner wall of the nozzles 41, and 43 to 45 is prevented ([0113-0114], the claimed “wherein the gas injector system comprises a first and second injectors connected to the source pipe and the gas control 

Due the open top of the inner tube 204 of ‘946, ‘964 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the liner comprises a substantially cylindrical wall having a liner opening at a lower end and a top closure at a higher end, the liner being substantially closed above the liner opening for gasses,
(1B) a gas injector system constructed and arranged to provide a process gas to the interior of the liner and to provide a purge gas to a space between the liner and the reaction chamber,
(1C) and a purge gas nozzle disposed in the space between the liner and the reaction chamber.

‘743 is analogous art in the field of substrate processing system (title). ‘743 teaches The insulating material 54 is formed in a bottomed cylindrical shape with an upper side closed and a lower side opened, similar to the reaction tube 42 and the heater 48 (Fig. 2, [0054], note either the insulating material 54 or heater 48 can be interpreted as a liner having a top closure at a higher end).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a top closure, for the this reads into the limitation of 1A), for the purpose of preventing unnecessary byproduct from being stuck to an inner wall of the outer tube or an outer wall of the inner tube, thus increasing maintenance period of the apparatus.

‘743 further teaches the processing furnace 40 further includes a third gas supply port 360 configured to supply an inert gas ([0048]), and Ar gas, which is a rare gas acting as an inert gas, is supplied from the fourth gas supply source 210/ to prevent the reactive gas contributing to growth of a SiC epitaxial film from entering between the reaction tube 42 and the insulating material 54. Accordingly, since there is no unnecessary byproduct stuck to an inner wall of the reaction tube 42 or an outer wall of the insulating material 54, a maintenance period of the apparatus can be increased ([0066]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have provided an inert gas between the outer tube 205 and the modified inner tube 204 through an inert gas nozzle (this reads into the limitation of 1B-1C), for the purpose of preventing unnecessary byproduct from being stuck to an inner wall of the outer tube or an outer wall of the inner tube, thus increasing maintenance period of the apparatus.

Regarding to claims 2-3,
‘964 teaches Now, the inner wall of the nozzle 41 is assumed to be cleaned. In this case, the air valve 151 is opened, and the air valves 152 to 155 are closed... Thus, the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 2, and “wherein the gas control system is constructed, arranged and/or programmed to restrict the flow of the process gas from the source pipe to said one of the first and second injector after switching the flow of the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 3).

Regarding to Claim 4,
[0113-0114] of ‘964 teaches switching of gas flow into the nozzle 42 from the nozzle 41, thus the first flow is flowed during a predetermined time period before switching to the nozzle 42. Further, the gas is flowed during a predetermined time set forth in the process recipe stored in the controller, therefore, the time control portion is a timer, the claimed “wherein the gas control system is provided with a timer and is constructed and/or programmed to switch after a predetermined time period”).


‘964 teaches the flow rate per unit time of the cleaning gas supplied to the nozzles 41 to 45 is controlled by the MFC 183, based on the instruction of the controller 240 ([0117], note mass flow controlling is based on flow measurement, thus, the valve and MFC are capable of performing the claimed procedure, see the claim interpretation above. Further note, as disclosed in [0113-0114], when switching gas flow from one nozzle to the other nozzle, the gas flow is stopped, which means the gas flow amount is lower than a predetermined value, thus the flow switching is obtained, the claimed “wherein the gas control system is provided with a gas flow measurement device to measure the flow of the process gas and the gas control system is constructed and/or programmed to switch if the flow of process gas becomes lower than a certain threshold value”).

Regarding to Claim 8,
‘964 teaches the nozzles 41-44, 46-49 ([0035], the claimed “wherein the first and second injectors are constructed and arranged along the substantially cylindrical wall of the liner towards the higher end”).

Regarding to Claim 9,
‘964 teaches nozzles 41 to 45, thus the opening itself is a pattern, and further ‘964 teaches a plurality of gas supply ports are respectively provided in the porous nozzles 41' (Fig. 11, [0178], note the porous nozzles are obviously applicable to Figs. 1 

Regarding to Claim 21,
Fig. 2 of ‘743 shows the lower end of the insulating material 54 (or the heater 48) abuts against the manifold 36, thus in the combined apparatus, the feature would have included in the same manner (the claimed “wherein the lower end of the liner abuts against a flange”).

Regarding to Claim 22,
Fig. 2 of ‘743 shows a first gas exhaust port 70 configured to exhaust reactive gases is below the lower end of the insulating material 54 (or the heater 48), thus in the combined apparatus, the feature would have included in the same manner (the claimed “further comprising: an exhaust duct for removing the process gas and/or the purge gas from an interior of the reaction chamber, wherein the exhaust duct is below the lower end of the liner”).

Regarding to Claim 23,
Fig. 2 of ‘743 shows second gas exhaust port 390 configured to exhaust the inert gas is in the manifold between the reaction tube 42 and the insulating material 54 (or the heater 48), thus in the combined apparatus, the feature would have included in the same manner (the claimed “further comprising: an exhaust gas opening in the flange between an inside surface of the reactor chamber and an outside surface of the liner”).

Alternatively, claims 1-5, 8-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 in view of ‘743 and Furuya et al. (US 20120288625, hereafter ‘625).
In case applicants argue that applicants’ gas control system is a valve enabling three way flow,

‘625 is analogous art in the field of gas supply apparatus (title). ‘625 teaches although many opening/closing valves are provided in the gas supply apparatus 60, two opening/closing valves provided in a portion where two passages are branched may be used as a single three-way valve. In detail, for example, the second opening/closing valve 74 of the raw material gas passage 70 and the vent opening/closing valve 100 of the vent passage 98 may be replaced with a single three-way valve ([0083]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a three way valve, instead of valves 151-152 of ‘964, for a simple configuration, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claims 2-5, 8-9 and 21-23,
.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 and ‘743 (and optionally with ‘625), as being applied to Claim 9 rejection above, further in view of Oosterlaken et al. (US 20030111013, hereafter ‘013).
Regarding to Claims 10-14,
‘964 teaches elongated nozzles having openings, therefore, the nozzle intrinsically has an inner cross-section area of a gas conduction channel inside having a shape with a dimension and the opening also has an area, and there should be a distance between the holes.

‘964 and ‘743 (and optionally with ‘625) do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein an inner cross-section area of a gas conduction channel inside the injector is between 100 and 1500 mm2.
Claim 11: wherein the inner cross-section of the gas conduction channel inside the injector has a shape with a dimension in a direction tangential to the circumference of the substantially cylindrical reaction chamber which is larger than a dimension in a radial direction.
Claim 12: wherein an area of at least one opening may be between 1 to 200 mm2.
 wherein a distance between the openings decrease when going from a lower end to a top end of the injector.
Claim 14: wherein the openings are configured such that gas is injected in at least two different directions.

‘013 is analogous art in the field of vertical apparatus (abstract). ‘013 teaches the gas injector is configured such that a horizontal cross-sectional area of a channel inside the gas injector for conducting gas is at least about 100 mm2 and the gas injection holes have an aggregate cross-sectional area of at least about 30 mm2 ([0009]), and the gas injector has a horizontal cross-section with an oblong shape ([0010]), and The distance between the holes comprising the plurality of holes decreases with increasing distance from the feed end ([0011]), and Preferably, in each gas injector part, the holes 48 are provided in pairs, at the same height. In addition, the two holes 48 preferably inject the precursor gas in two directions 66 and 68 ([0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the claimed dimension and a proper shape for the dimension, as the channel inside and the opening of the nozzles of ‘964, for the purpose of controlling gas conductance and also controlling radial uniformity.

Response to Arguments

In regards to information disclosure statement, applicants argue that Applicant has not analyzed the references and has submitted them pursuant to Applicant's duty to disclose. Under the existing guidance from the USPTO and Federal Circuit, Applicant has cited, and continues to cite, to the USPTO references that could be important in deciding whether to allow this application. In so doing, Applicant has not intended to create additional work for the Office, and applicants will continue to submit information for consideration by the Office in applications rather than making and relying on their own determinations of materiality, see the page 6. 
This argument is found not persuasive. 
The examiner considers the statements filed may not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information.
First, without the Applicant’s analysis, how the references are included in the information disclosure statement? What is a standard to determine the reference is to be included or not to be included? For instance, the applicants’ claimed subject matter is mainly a structure of the substrate processing apparatus, thus the examiner considers the applicants pursue a patent based on a structural difference between the instant application and prior arts. However, the cited reference, US DES. 327534, 333606, 403949, US D655055S, US 2161626, 5852879, 5861233, 6014677, 20010003191, 20070047384, 7199513, 20150000012, 20150000006, TW201613231, GB1514921, SU01786406, NPLs including Microelectronic Journal 27 (The dependence of the work 

Second, the examiner did not deny the acceptance and/or consideration of the long list of the voluminous references. The examiner clearly indicated the references were considered. Further, the applicants still may submit long list of the references. With the submission, the examiner respectfully requests the applicants comply the guidelines set forth in MPEP 2004 (Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance).

The examiner will continue to point out this as an official application history, which is the applicants’ failure to comply the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and 

In regards to 112 rejection of claim 5, the applicants argue that a gas flow measurement device is a well-known, conventional component to those skilled in the substrate processing arts. Accordingly, applicant submits that the written description is sufficient for an ordinary artisan in the art, and one possessing an ordinary level of skill in the art of substrate processing would understand what is claimed due to the conventional nature of a gas flow measurement device, see the page 6. 
This argument is found not persuasive. 
The examiner maintains the claim is not sufficiently supported by the description and further is not clear.
The issue is raised due to the interpretation under 35USC 112(f). The “gas flow measurement device” of Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the claim interpretation above.
In other words, the applicants requested that the Office shall not examine the term in a broadest reasonable interpretation that would be given by ordinary skill, rather  such claim shall be construed to cover the corresponding structure, material, or acts described in the specification, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Further, the disclosure merely repeats the same language and is devoid of any structure that performs the function in the claim. Therefore, the claim raises both 112 1st and 2nd issues.


Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. US 20140242808 teaches a purge gas flow between the liner and the chamber wall (Fig. 4, [0058]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718